DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 04/19/2021 have been entered. Claims 46, 47, 49, 50, 53, 55, and 64-77 remain pending. The amendments overcome each and every rejection under 35 USC 112(b) set forth in the previous office action mailed on 01/19/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Ritter on 04/27/2021.
The application has been amended as follows: 
Amend claim 64: In lines 8-9, “the at least one pointed member” is changed to “the pointed distal tip”.
Amend claim 68: In lines 1-2, “the pointed member of the first jaw” is changed to “the at least one pointed member of the first jaw” and “the pointed member of the second jaw” is changed to “the at least one pointed member of the second jaw”. 
Amend claim 76: In line 2, “grasper member” is changed to “grasping member”.
REASONS FOR ALLOWANCE
Claims 46, 47, 49, 50, 53, 55, and 64-77 are allowed.
Regarding claim 46, the prior art of record fails to teach or render obvious an instrument comprising a first protective element connected directly to a first jaw, in combination with the remaining limitations of the claim. The closest prior art is Burbank (US 2004/0097961) which discloses the limitations of claim 46 but is silent regarding the first protective element being connected directly to the first jaw. Regarding claim 64, the prior art of record fails to teach or render obvious an instrument having a protector extending from the first jaw from a position proximal of a distalmost end of the pointed distal tip to a position distal of the distalmost end of the first jaw in a first position of the protector and wherein an entirety of the protector is proximal to the at least one pointed member of the first jaw in a second position of the protector, the second position different from the first position, in combination with the remaining limitations of claim 64. The closest prior art is Onik (US 5,584,855) which discloses the limitations of claim 64 but is silent regarding an entirety of the protector is proximal to the at least one pointed member of the first jaw in a second position of the protector, the second position different from the first position. Regarding claim 74, the prior art of record fails to teach or render obvious an instrument having a pair of jaws and a first jaw comprises a loop and a grasping member, wherein the grasping member extends through the loop in a first configuration such that a portion of the grasping member is disposed closer to a longitudinal axis of the instrument than the loop, and wherein the loop is positioned closer to the longitudinal axis than the portion of the grasping member in a second configuration, in combination with the remaining limitations of the claim. The closest prior art is Onik (US 5,584,855) which discloses the limitations of claim 74 but is silent regarding a second configuration where the loop is positioned closer to the longitudinal axis than the portion of the grasping member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.N.L./              Examiner, Art Unit 3771               

/KATHLEEN S HOLWERDA/               Primary Examiner, Art Unit 3771